Exhibit 10(h)(iii)

IDACORP, Inc.

RESTRICTED STOCK PLAN
 

ARTICLE I

PURPOSE AND ELIGIBILITY
 

1.1              Purpose.  The purpose of the Plan is to award shares of common
stock to certain officers and executives ("key employees") of IDACORP, Inc. (the
"Company") and its subsidiaries to provide an equity-based incentive program to
key employees that encourages retention, facilities alignment of business
decisions with shareholder interests and recognizes key employees for
outstanding performance.
 

1.2              Eligibility.  Subject to the determination of the committee
described in Section 2.2 herein, all officers and key executives of the Company
and its subsidiaries shall be eligible to receive awards under the Plan.  A
person who receives an award under the Plan is referred to herein as a
"Participant."
 

ARTICLE II

AWARDS
 

2.1              Shares Available for Awards.  The maximum number of shares
which may be awarded from time to time under the Plan is 370,000.  Shares of
common stock awarded under the Plan ("Restricted Shares") shall be authorized
but unissued shares of common stock of the Company, treasury shares or shares
purchased on the open market.  Restricted Shares which are not earned or which
are forfeited shall again be available for subsequent awards under the Plan. 
 

2.2              The Committee.  All awards made hereunder shall be made to such
key employees as shall be determined solely by the Compensation Committee of the
Board of Directors of the Company (the "Committee").
 

The Committee shall have full discretion and exclusive power, subject to the
provisions of the Plan, to select and determine the key employees to whom awards
are made, the times when awards are made, the number of Restricted Shares
granted, the length of the restricted period (the "Restricted Period"), the
applicable restrictions, forfeiture provisions, performance criteria, if any,
dividend rights, if any, voting rights, if any, and any other rights, terms and
conditions it may choose to apply to such awards.

--------------------------------------------------------------------------------


The Committee shall have full power and authority to interpret and apply the
provisions of the Plan, and to prescribe, amend and rescind such rules and
regulations relating to the Plan as it shall deem desirable.  Any
interpretation, determination or other action taken by the Committee shall be
final, binding and conclusive.  No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or awards made hereunder.
 

2.3              Awards.
 

(a)                The terms of each award, as determined solely by the
Committee, shall be set forth in a written agreement (a "Restricted Stock
Agreement") duly executed on behalf of the Company and the Participant in such
form as the Committee shall from time to time approve.
 

(b)               A stock certificate representing the number of Restricted
Shares granted to a Participant shall be registered in the Participant's name
but shall be held in custody by the Company for the Participant's account.  The
Participant shall not have the right to vote such Restricted Shares or to
receive dividends thereon unless such rights are granted by the Committee.  In
addition, the following restrictions shall apply:  (i) the Participant shall not
be entitled to delivery of a certificate until the expiration or termination of
the Restricted Period and the satisfaction of performance criteria, if any;
(ii) none of the Restricted Shares may be sold, transferred, assigned, pledged,
or otherwise encumbered or disposed of during the Restricted Period, other than
by will or the laws of descent and distribution; and (iii) all of the Restricted
Shares shall be forfeited by the Participant without further obligation on the
part of the Company as of the date of the Participant's termination of
employment in accordance with the provisions of Section 3.1 hereof prior to the
expiration or termination of the Restricted Period.  Upon the forfeiture of any
Restricted Shares, such forfeited shares shall be transferred to the Company
without further action by the Participant.
 

(c)                Upon the expiration or termination of the Restricted Period
and the satisfaction of performance criteria, if any, the restrictions imposed
on the appropriate Restricted Shares shall lapse and a stock certificate for the
number of Restricted Shares with respect to which the restrictions have lapsed
shall be delivered to the Participant, free of all such restrictions, except any
that may be imposed by law or by the applicable Restricted Stock Agreement. 
Except as provided under Section 5.3 hereof, no payment will be required from
the Participant upon the issuance or delivery of any Restricted Shares.
 

2.4              Section 83(b) Election.  A Participant who files an election
with the Internal Revenue Service to include the fair market value of any
Restricted Shares in gross income while they are still subject to restrictions
shall promptly furnish the Company with a copy of such election together with
the amount of any federal, state, local or other taxes required to be withheld
to enable the Company to claim an income tax deduction with respect to such
election.
 

2.5              Adjustment in Event of Changes in Capitalization.  In the event
of a recapitalization, stock split, stock dividend, stock combination, exchange
of shares, merger, consolidation, acquisition or disposition of property or
shares, reorganization, liquidation, or other similar changes or transactions,
of or by the Company, the aggregate number of Restricted Shares shall be
appropriately adjusted and all provisions of this Plan with respect to the
number of Restricted Shares shall also be adjusted.

2

--------------------------------------------------------------------------------


ARTICLE III

TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL
 

3.1              Termination of Employment.  Subject to the Committee's right to
determine otherwise at the time of grant, upon termination of the Participant's
employment with the Company by reason of death or disability, or with approval
of the Committee upon retiring from the Company prior to attaining age 62, all
unvested Restricted Stock shall immediately vest.  Upon termination of
employment for any other reason, all unvested Restricted Stock shall be
forfeited.
 

3.2              Change in Control.  All unvested Restricted Shares shall vest
immediately upon a "Change in Control."  For purposes of this Plan, "Change in
Control" shall mean the earliest of the following to occur:
 

(a)                any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the "1934 Act") and as used in Section 13(d) of
the 1934 Act, excluding (i) the Company or any Subsidiary, (ii) a corporation or
other entity owned, directly or indirectly, by the stockholders of the Company
immediately prior to the transaction in substantially the same proportions as
their ownership of stock of the Company, (iii) an employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary or (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities ("Person")) is the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the combined voting
power of the then outstanding voting securities eligible to vote generally in
the election of directors of the Company; provided, however, that no Change in
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company;
 

(b)               consummation of a merger, consolidation, reorganization or
share exchange, or sale of all or substantially all of the assets, of the
Company or Idaho Power Company (a "Qualifying Transaction"), unless, immediately
following such Qualifying Transaction, all of the following have occurred: (i)
all or substantially all of the beneficial owners of the Company immediately
prior to such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (as the case may be, the "Successor Entity"), (ii) no Person is
the beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of  20% or more of the combined voting power of the then outstanding
voting securities eligible to vote generally in the election of directors of the
Successor Entity and (iii) at least a majority of the members of the board of
directors of the Successor Entity are Incumbent Directors;
 

(c)                a complete liquidation or dissolution of the Company or Idaho
Power Company; or

3

--------------------------------------------------------------------------------


(d)               within a 24-month period, individuals who were directors of
the Board of Directors of the Company (the "Board of Directors") immediately
before such period ("Incumbent Directors") cease to constitute at least a
majority of the directors of the Board of Directors; provided, however, that any
director who was not a director of the Board of Directors at the beginning of
such period shall be deemed to be an Incumbent Director if the election or
nomination for election of such director was approved by the vote of at least
two-thirds of the directors of the Board of Directors then still in office (i)
who were in office at the beginning of the 24-month period or (ii) whose
election or nomination for election was so approved, in each case, unless such
individual was elected or nominated as a result of an actual or threatened
election contest or as a result of an actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board of
Directors.

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Company or Idaho Power Company may determine shall
not constitute a Change in Control unless so determined by the Board of
Directors.  For purposes of this Plan, the term "Subsidiary" shall mean any
corporation of which more than 50% of the outstanding stock having ordinary
voting power to elect a majority of the board of directors of such corporation
is now or hereafter owned, directly or indirectly, by the Company.
 

ARTICLE IV

AMENDMENTS AND TERMINATION
 

4.1              Amendments.  The Board of Directors reserves the right at any
time and from time to time, and retroactively if deemed necessary or appropriate
by it, to amend in whole or in part, and in any manner, any or all of the
provisions of this Plan, provided that no amendment shall make it possible for
any part of a Participant's Restricted Shares to be used for or diverted to
purposes other than for the exclusive benefit of Participants or their
beneficiaries, except to the extent otherwise provided in this Plan. 
 

4.2              Termination.  The Board of Directors reserves the right to
terminate this Plan at any time.  No Participant shall accrue any additional
benefits under this Plan after the effective date of such termination.
 

ARTICLE V

MISCELLANEOUS
 

5.1              Governing Law.  All questions pertaining to the validity,
construction and administration of the Plan shall be determined in accordance
with the laws of the State of Idaho, without regard to conflicts of laws
provisions.
 

5.2              Nonguarantee of Employment.  Nothing contained in this Plan
shall be construed as a contract of employment between the Company and any
Participant, as a right of any Participant to be continued in the employment of
the Company, or as a limitation on the right of the Company to discharge any of
its employees, with or without cause.

4

--------------------------------------------------------------------------------


5.3              Taxes.  The Company shall make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of all
federal, state and local taxes required by law to be withheld with respect to
awards of Restricted Shares, and the lapse of restrictions on Restricted Shares,
including but not limited to (i) deducting the amount required to be withheld
from any other amount then or thereafter payable to a Participant, former
Participant, beneficiary or legal representative and (ii) requiring a
Participant, former Participant, beneficiary or legal representative to pay to
the Company the amount required to be withheld as a condition of the delivery of
Restricted Shares.  For all purposes of this Plan, the fair market value of
common stock shall be determined by the Company in good faith, and such
determination shall be binding upon the Participants and all other persons for
federal, state and local tax purposes.


5.4              Notices.  Each notice relating to this Plan shall be in writing
and delivered in person or by certified mail to the proper address.  All notices
to the Company shall be addressed to it at 1221 West Idaho Street, Boise, Idaho
83707, Attention:  Manager of Compensation.  All notices to Participants, former
Participants, beneficiaries or other persons acting for or on behalf of such
persons shall be addressed to such person at the last address for such person
maintained in the Company's records.
 

5.5              Headings.  The headings and sub-headings in this Plan are
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.
 

5.6              Severability.  In case any provision of this Plan shall be held
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of this Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein.

 

 

 

 

 

 

 

                                               

(1)        Adopted by Idaho Power Company on December 20, 1994, effective July
1, 1994

(2)        Assumed by IDACORP effective October 1, 1998

(3)        Amended by IDACORP July 20, 2006 to change the name of the company to
IDACORP, amend the change in control definition and make other non-substantive
changes

5

--------------------------------------------------------------------------------